UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ACACIA MINING PLC Meeting Date:APR 20, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:ACA Security ID:G0067D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Kelvin Dushnisky as Director Management For For 6 Re-elect Bradley Gordon as Director Management For For 7 Re-elect Juma Mwapachu as Director Management For For 8 Re-elect Rachel English as Director Management For For 9 Re-elect Andre Falzon as Director Management For For 10 Re-elect Michael Kenyon as Director Management For For 11 Re-elect Steve Lucas as Director Management For For 12 Re-elect Peter Tomsett as Director Management For For 13 Re-elect Stephen Galbraith as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Amend Long-Term Incentive Plan Management For For AGNICO EAGLE MINES LIMITED Meeting Date:APR 28, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Robert J. Gemmell Management For For 1.5 Elect Director Mel Leiderman Management For For 1.6 Elect Director Deborah A. McCombe Management For For 1.7 Elect Director James D. Nasso Management For For 1.8 Elect Director Sean Riley Management For For 1.9 Elect Director J. Merfyn Roberts Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director Howard R. Stockford Management For For 1.12 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ALACER GOLD CORP. Meeting Date:APR 28, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ASR Security ID:010679108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney P. Antal Management For For 1.2 Elect Director Thomas R. Bates, Jr. Management For For 1.3 Elect Director Edward C. Dowling, Jr. Management For For 1.4 Elect Director Richard P. Graff Management For For 1.5 Elect Director Anna Kolonchina Management For For 1.6 Elect Director Alan P. Krusi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Re-approve Restricted Stock Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For Against ALAMOS GOLD INC. Meeting Date:MAY 11, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AGI Security ID:011532108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark J. Daniel Management For For 1.2 Elect Director Patrick D. Downey Management For For 1.3 Elect Director David Fleck Management For For 1.4 Elect Director David Gower Management For For 1.5 Elect Director Claire M. Kennedy Management For For 1.6 Elect Director John A. McCluskey Management For For 1.7 Elect Director Paul J. Murphy Management For For 1.8 Elect Director Ronald E. Smith Management For For 1.9 Elect Director Kenneth Stowe Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:APR 07, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Mark Cutifani as Director Management For For 1.2 Re-elect Richard Dunne as Director Management For For 1.3 Re-elect Valli Moosa as Director Management For For 1.4 Re-elect Tony O'Neill as Director Management For For 2.1 Re-elect Richard Dunne as Member of the Audit and Risk Committee Management For For 2.2 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 2.3 Re-elect John Vice as Member of the Audit and Risk Committee Management For For 2.4 Re-elect Daisy Naidoo as Member of the Audit and Risk Committee Management For For 3 Reappoint Deloitte & Touche as Auditors of the Company Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Authorise Ratification of Approved Resolutions Management For For 6 Approve Remuneration Policy Management For For 1 Approve Non-executive Directors' Fees Management For For 2 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 3 Authorise Repurchase of Issued Share Capital Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 16, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Sipho Pityana as Director Management For For 1.2 Re-elect Rodney Ruston as Director Management For For 1.3 Re-elect Maria Richter as Director Management For For 2 Elect Sindi Zilwa as Director Management For For 3.1 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 3.2 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 3.3 Re-elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 3.4 Re-elect Albert Garner as Member of the Audit and Risk Committee Management For For 3.5 Re-elect Maria Richter as Member of the Audit and Risk Committee Management For For 3.6 Elect Sindi Zilwa as Member of the Audit and Risk Committee Management For For 4 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration of Non-executive Directors Management For For 8 Authorise Repurchase of Issued Share Capital Management For For 9 Approve Deferred Share Plan Management For For 10 Authorise Issue of Ordinary Shares Pursuant to the Deferred Share Plan Management For For 11 Authorise Board to Issue Shares for Cash Management For For 12 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 13 Amend Memorandum of Incorporation Management For For 14 Authorise Ratification of Approved Resolutions Management For For ASANKO GOLD INC. Meeting Date:JUN 09, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AKG Security ID:04341Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Colin Steyn Management For For 2.2 Elect Director Peter Breese Management For For 2.3 Elect Director Shawn Wallace Management For For 2.4 Elect Director Gordon J. Fretwell Management For For 2.5 Elect Director Marcel de Groot Management For For 2.6 Elect Director Michael Price Management For For 2.7 Elect Director William Smart Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Stock Option Plan Management For For 5 Re-approve Stock Option Plan Management For For AURICO METALS INC. Meeting Date:MAY 09, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:AMI Security ID:05157J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director Richard M. Colterjohn Management For For 1.2 Elect Director Anne L. Day Management For For 1.3 Elect Director Anthony W. Garson Management For For 1.4 Elect Director John A. McCluskey Management For For 1.5 Elect Director Scott G. Perry Management For For 1.6 Elect Director Christopher H. Richter Management For For 1.7 Elect Director Joseph G. Spiteri Management For For 1.8 Elect Director Janice A. Stairs Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For B2GOLD CORP. Meeting Date:JUN 16, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Jerry Korpan Management For For 2.5 Elect Director Bongani Mtshisi Management For For 2.6 Elect Director Kevin Bullock Management For For 2.7 Elect Director George Johnson Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BARRICK GOLD CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gustavo A. Cisneros Management For For 1.2 Elect Director Graham G. Clow Management For For 1.3 Elect Director Gary A. Doer Management For For 1.4 Elect Director Kelvin P.M. Dushnisky Management For For 1.5 Elect Director J. Michael Evans Management For For 1.6 Elect Director Brian L. Greenspun Management For For 1.7 Elect Director J. Brett Harvey Management For For 1.8 Elect Director Nancy H.O. Lockhart Management For For 1.9 Elect Director Pablo Marcet Management For For 1.10 Elect Director Dambisa F. Moyo Management For For 1.11 Elect Director Anthony Munk Management For For 1.12 Elect Director J. Robert S. Prichard Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 1.15 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BEADELL RESOURCES LTD. Meeting Date:MAY 18, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Elect Brant Hinze as Director Management For For 3 Elect Nicole Adshead-Bell as Director Management For For 4 Approve Issuance of Options to Nicole Adshead-Bell Management For Against 5 Approve Grant of Performance Rights to Simon Jackson Management For For 6 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 7 Ratify the Past Issuance of 158.86 Million Shares to Sophisticated and Professional Investors Management For For 8 Approve the Renewal of Proportional Takeover Provisions Management For For BELO SUN MINING CORP. Meeting Date:JUN 07, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:080558109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Tagliamonte Management For For 1b Elect Director Stan Bharti Management For For 1c Elect Director Mark Eaton Management For For 1d Elect Director Denis Arsenault Management For For 1e Elect Director Carol Fries Management For For 1f Elect Director William Clarke Management For For 1g Elect Director Bruce Humphrey Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For BELO SUN MINING CORP. Meeting Date:JUN 07, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:080558117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Tagliamonte Management For For 1b Elect Director Stan Bharti Management For For 1c Elect Director Mark Eaton Management For For 1d Elect Director Denis Arsenault Management For For 1e Elect Director Carol Fries Management For For 1f Elect Director William Clarke Management For For 1g Elect Director Bruce Humphrey Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For CENTAMIN PLC Meeting Date:MAR 21, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Approve Remuneration Report Management For For 3.2 Approve Remuneration Policy Management For For 4.1 Re-elect Josef El-Raghy as a Director Management For For 4.2 Re-elect Andrew Pardey as a Director Management For For 4.3 Re-elect Edward Haslam as a Director Management For For 4.4 Re-elect Trevor Schultz as a Director Management For For 4.5 Re-elect Mark Arnesen as a Director Management For For 4.6 Re-elect Mark Bankes as a Director Management For For 5.1 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5.2 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Preemptive Rights Management For For 7.1 Authorise Issue of Equity without Preemptive Rights Management For For 7.2 Authorise Issue of Equity without Preemptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 8 Authorise Market Purchase of Ordinary Shares Management For For CENTERRA GOLD INC. Meeting Date:MAY 02, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CG Security ID:152006102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Connor Management For For 1.2 Elect Director Eduard D. Kubatov Management For For 1.3 Elect Director Nurlan Kyshtobaev Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director Michael Parrett Management For For 1.6 Elect Director Scott G. Perry Management For For 1.7 Elect Director Jacques Perron Management For For 1.8 Elect Director Sheryl K. Pressler Management For For 1.9 Elect Director Terry V. Rogers Management For For 1.10 Elect Director Bektur Sagynov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Approve Employee Share Purchase Plan Management For For CENTERRA GOLD INC. Meeting Date:MAY 02, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CG Security ID:152006201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Connor Management For For 1.2 Elect Director Eduard D. Kubatov Management For For 1.3 Elect Director Nurlan Kyshtobaev Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director Michael Parrett Management For For 1.6 Elect Director Scott G. Perry Management For For 1.7 Elect Director Jacques Perron Management For For 1.8 Elect Director Sheryl K. Pressler Management For For 1.9 Elect Director Terry V. Rogers Management For For 1.10 Elect Director Bektur Sagynov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Approve Employee Share Purchase Plan Management For For CHALICE GOLD MINES LTD. Meeting Date:NOV 21, 2016 Record Date:NOV 18, 2016 Meeting Type:ANNUAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Stephen Quin as Director Management For For 3 Elect Morgan Ball as Director Management For For 4 Approve the Grant of Options to Anthony Kiernan, Chairman of the Company Management For For 5 Approve the Grant of Options to Stephen Quin, Non-Executive Director of the Company Management For For 6 Approve the Grant of Options to Morgan Ball, Non-Executive Director of the Company Management For For 7 Approve the Grant of Performance Rights to Tim Goyder, Managing Director of the Company Management For For 8 Approve the Employee Share Option Plan Management For For CONTINENTAL GOLD INC. Meeting Date:JUN 05, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:CNL Security ID:21146A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leon Teicher Management For For 1.2 Elect Director Ari B. Sussman Management For For 1.3 Elect Director Martin Carrizosa Management For For 1.4 Elect Director James Gallagher Management For For 1.5 Elect Director Claudia Jimenez Management For For 1.6 Elect Director Paul J. Murphy Management For For 1.7 Elect Director Christopher Sattler Management For For 1.8 Elect Director Kenneth G. Thomas Management For For 1.9 Elect Director Timothy A. Warman Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DALRADIAN RESOURCES INC. Meeting Date:JUN 23, 2017 Record Date:MAY 10, 2017 Meeting Type:ANNUAL Ticker:DNA Security ID:235499100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Rutherford Management For For 1.2 Elect Director Nicole Adshead-Bell Management For For 1.3 Elect Director Patrick F. N. Anderson Management For For 1.4 Elect Director Patrick G. Downey Management For For 1.5 Elect Director Ronald P. Gagel Management For For 1.6 Elect Director Thomas J. Obradovich Management For For 1.7 Elect Director Sean E. O. Roosen Management For For 1.8 Elect Director Jonathan Rubenstein Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DETOUR GOLD CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa Colnett Management For For 1.2 Elect Director Edward C. Dowling, Jr. Management For For 1.3 Elect Director Robert E. Doyle Management For For 1.4 Elect Director Andre Falzon Management For For 1.5 Elect Director Ingrid J. Hibbard Management For For 1.6 Elect Director J. Michael Kenyon Management For For 1.7 Elect Director Paul Martin Management For For 1.8 Elect Director Alex G. Morrison Management For For 1.9 Elect Director Jonathan Rubenstein Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For EASTERN PLATINUM LIMITED Meeting Date:JUL 05, 2016 Record Date:MAY 11, 2016 Meeting Type:ANNUAL Ticker:ELR Security ID:276855509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director David W. Cohen Management For For 2.2 Elect Director Ian Terry Rozier Management For For 2.3 Elect Director Gordon Keep Management For For 2.4 Elect Director J. Merfyn Roberts Management For For 2.5 Elect Director Robert J. Gayton Management For For 2.6 Elect Director Gregory M. Cameron Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For EASTERN PLATINUM LIMITED Meeting Date:OCT 12, 2016 Record Date:SEP 06, 2016 Meeting Type:SPECIAL Ticker:ELR Security ID:276855509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Barplats Mines Limited Management For For 2 Approve Stock Option Plan Management For Against ELDORADO GOLD CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Albino Management For For 1.2 Elect Director George Burns Management For For 1.3 Elect Director Pamela M. Gibson Management For For 1.4 Elect Director Robert R. Gilmore Management For For 1.5 Elect Director Geoffrey A. Handley Management For For 1.6 Elect Director Michael A. Price Management For For 1.7 Elect Director Steven P. Reid Management For For 1.8 Elect Director Jonathan A. Rubenstein Management For For 1.9 Elect Director John Webster Management For For 1.10 Elect Director Paul N. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Advisory Vote on Executive Compensation Approach Management For Against FRESNILLO PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Re-elect Alberto Bailleres as Director Management For For 6 Re-elect Juan Bordes as Director Management For For 7 Re-elect Arturo Fernandez as Director Management For For 8 Re-elect Jaime Lomelin as Director Management For For 9 Re-elect Alejandro Bailleres as Director Management For For 10 Re-elect Fernando Ruiz as Director Management For For 11 Re-elect Charles Jacobs as Director Management For For 12 Re-elect Guy Wilson as Director Management For For 13 Re-elect Barbara Laguera as Director Management For For 14 Re-elect Jaime Serra as Director Management For For 15 Elect Alberto Tiburcio as Director Management For For 16 Elect Dame Judith Macgregor as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For GASCOYNE RESOURCES LTD. Meeting Date:MAR 10, 2017 Record Date:MAR 08, 2017 Meeting Type:SPECIAL Ticker:GCY Security ID:Q39719101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of Shares to Jaime McDowell Management For For 2 Approve the Issuance of Shares Management For Abstain 3 Approve the Renewal of Proportional Takeover Provision Management For For GASCOYNE RESOURCES LTD. Meeting Date:JUN 16, 2017 Record Date:JUN 14, 2017 Meeting Type:SPECIAL Ticker:GCY Security ID:Q39719101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 24.90 Million Shares to a Number of Australian and International Institutional, Sophisticated and Professional Investors Management For Abstain 2 Ratify the Past Issuance of 3.22 Million Shares to a Number of Australian and International Institutional, Sophisticated and Professional Investors Management For Abstain GOLDCORP INC. Meeting Date:APR 26, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Beverley A. Briscoe Management For For 1.2 Elect Director Margot A. Franssen Management For For 1.3 Elect Director David A. Garofalo Management For For 1.4 Elect Director Clement A. Pelletier Management For For 1.5 Elect Director P. Randy Reifel Management For For 1.6 Elect Director Charles (Charlie) R. Sartain Management For For 1.7 Elect Director Ian W. Telfer Management For For 1.8 Elect Director Blanca A. Trevino Management For For 1.9 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For GOLDEN STAR RESOURCES LTD. Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GSC Security ID:38119T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy C. Baker Management For For 1.2 Elect Director Gilmour Clausen Management For For 1.3 Elect Director Samuel T. Coetzer Management For For 1.4 Elect Director Anu Dhir Management For For 1.5 Elect Director Robert E. Doyle Management For For 1.6 Elect Director Daniel Owiredu Management For For 1.7 Elect Director Craig J. Nelsen Management For For 1.8 Elect Director Mona Quartey Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve 2017 Performance and Restricted Share Unit Plan Management For For GUYANA GOLDFIELDS INC. Meeting Date:MAY 02, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean-Pierre Chauvin Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Daniel Noone Management For For 1d Elect Director Wendy Kei Management For For 1e Elect Director David Beatty Management For For 1f Elect Director Rene Marion Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director J. Patrick Sheridan Management For For 1i Elect Director Michael Richings Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Deferred Share Unit Plan Management For For GUYANA GOLDFIELDS INC. Meeting Date:MAY 02, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:ADPC00702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean-Pierre Chauvin Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Daniel Noone Management For For 1d Elect Director Wendy Kei Management For For 1e Elect Director David Beatty Management For For 1f Elect Director Rene Marion Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director J. Patrick Sheridan Management For For 1i Elect Director Michael Richings Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Deferred Share Unit Plan Management For For HOCHSCHILD MINING PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Graham Birch as Director Management For For 4 Re-elect Enrico Bombieri as Director Management For For 5 Re-elect Jorge Born Jr as Director Management For Against 6 Re-elect Ignacio Bustamante as Director Management For For 7 Re-elect Eduardo Hochschild as Director Management For For 8 Elect Eileen Kamerick as Director Management For For 9 Re-elect Michael Rawlinson as Director Management For For 10 Elect Sanjay Sarma as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HOCHSCHILD MINING PLC Meeting Date:MAY 15, 2017 Record Date:MAY 11, 2017 Meeting Type:SPECIAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For IAMGOLD CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:IMG Security ID:450913108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Caldwell Management For For 1.2 Elect Director Donald K. Charter Management For For 1.3 Elect Director Sybil E. Veenman Management For For 1.4 Elect Director Richard J. Hall Management For For 1.5 Elect Director Stephen J. J. Letwin Management For For 1.6 Elect Director Mahendra Naik Management For For 1.7 Elect Director Timothy R. Snider Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 26, 2016 Record Date:OCT 21, 2016 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Member of the Audit Committee Management For For 2.2 Elect Peter Davey as Member of the Audit Committee Management For For 2.3 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 2.4 Elect Mpho Nkeli as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For Against 4.1 Re-elect Hugh Cameron as Director Management For For 4.2 Re-elect Albertinah Kekana as Director Management For For 4.3 Re-elect Alastair Macfarlane as Director Management For For 4.4 Re-elect Babalwa Ngonyama as Director Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Issued Share Capital Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre Lebel Management For For 1.2 Elect Director J. Brian Kynoch Management For For 1.3 Elect Director Larry G. Moeller Management For For 1.4 Elect Director Theodore W. Muraro Management For For 1.5 Elect Director Laurie Pare Management For For 1.6 Elect Director Edward A. Yurkowski Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For INV METALS INC. Meeting Date:JUN 22, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:INV Security ID:46123C207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James Clucas Management For For 1b Elect Director Parviz Farsangi Management For For 1c Elect Director Eric Klein Management For For 1d Elect Director A. Terrance MacGibbon Management For For 1e Elect Director Candace MacGibbon Management For For 1f Elect Director Robert Pollock Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For IVANHOE MINES LTD. Meeting Date:JUN 28, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Markus Faber Management For For 2.4 Elect Director William B. Hayden Management For For 2.5 Elect Director Oyvind Hushovd Management For For 2.6 Elect Director Livia Mahler Management For For 2.7 Elect Director Peter G. Meredith Management For For 2.8 Elect Director Guy J. de Selliers Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Equity Incentive Plan Management For Against 5 Approve Deferred Share Unit Plan Management For Against IVANHOE MINES LTD. Meeting Date:JUN 28, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579R203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Markus Faber Management For For 2.4 Elect Director William B. Hayden Management For For 2.5 Elect Director Oyvind Hushovd Management For For 2.6 Elect Director Livia Mahler Management For For 2.7 Elect Director Peter G. Meredith Management For For 2.8 Elect Director Guy J. de Selliers Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Equity Incentive Plan Management For Against 5 Approve Deferred Share Unit Plan Management For Against KLONDEX MINES LTD. Meeting Date:MAY 04, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:KDX Security ID:498696848 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney Cooper Management For For 1.2 Elect Director Mark J. Daniel Management For For 1.3 Elect Director James Haggarty Management For For 1.4 Elect Director Richard J. Hall Management For For 1.5 Elect Director Paul Huet Management For For 1.6 Elect Director William Matlack Management For For 1.7 Elect Director Charles Oliver Management For For 1.8 Elect Director Blair Schultz Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year KULA GOLD LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Remuneration Report Management For For 3 Elect David Frecker as Director Management For For 4 Elect Garry Perotti as Director Management For For LION ONE METALS LIMITED Meeting Date:DEC 15, 2016 Record Date:OCT 31, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:LIO Security ID:536216104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter H. Berukoff Management For For 1.2 Elect Director Stephen T. Mann Management For For 1.3 Elect Director Richard J. Meli Management For For 1.4 Elect Director Kevin Puil Management For For 2 Ratify Davidson & Company LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Re-approve Stock Option Plan Management For For LYDIAN INTERNATIONAL LIMITED Meeting Date:JUN 19, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:LYD Security ID:550844104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Wylie Management For For 1.2 Elect Director Howard H.J. Stevenson Management For For 1.3 Elect Director Willan J. Abel Management For For 1.4 Elect Director Timothy Read Management For For 1.5 Elect Director Stephen J. Altmann Management For For 1.6 Elect Director Josh Parrill Management For For 1.7 Elect Director John Stubbs Management For For 1.8 Elect Director Gillian Davidson Management For For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For LYDIAN INTERNATIONAL LIMITED Meeting Date:JUN 19, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:LYD Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Wylie Management For For 1.2 Elect Director Howard H.J. Stevenson Management For For 1.3 Elect Director Willan J. Abel Management For For 1.4 Elect Director Timothy Read Management For For 1.5 Elect Director Stephen J. Altmann Management For For 1.6 Elect Director Josh Parrill Management For For 1.7 Elect Director John Stubbs Management For For 1.8 Elect Director Gillian Davidson Management For For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MAG SILVER CORP. Meeting Date:JUN 15, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter D. Barnes Management For For 1.2 Elect Director Richard P. Clark Management For For 1.3 Elect Director Richard M. Colterjohn Management For For 1.4 Elect Director Jill D. Leversage Management For For 1.5 Elect Director Daniel T. MacInnis Management For For 1.6 Elect Director George N. Paspalas Management For For 1.7 Elect Director Jonathan A. Rubenstein Management For For 1.8 Elect Director Derek C. White Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Amend Share Unit Plan Management For For 5 Amend Deferred Share Unit Plan Management For For MIDAS GOLD CORP. Meeting Date:MAY 11, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:MAX Security ID:59562B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Keith Allred Management For For 2.2 Elect Director Michael Bogert Management For For 2.3 Elect Director Victor Flores Management For For 2.4 Elect Director Marcelo Kim Management For For 2.5 Elect Director Peter Nixon Management For For 2.6 Elect Director Stephen Quin Management For For 2.7 Elect Director Donald Young Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For NAUTILUS MINERALS INC. Meeting Date:OCT 26, 2016 Record Date:SEP 19, 2016 Meeting Type:SPECIAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in One or More Private Placements Management For For NAUTILUS MINERALS INC. Meeting Date:JUN 20, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Russell Debney Management For For 1.2 Elect Director Mohammed Al Barwani Management For For 1.3 Elect Director Tariq Al Barwani Management For For 1.4 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Share Loan Plan Management For For NEVSUN RESOURCES LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Ian R. Ashby Management For For 2.3 Elect Director Geoffrey Chater Management For For 2.4 Elect Director Clifford T. Davis Management For For 2.5 Elect Director Anne E. Giardini Management For For 2.6 Elect Director Ian W. Pearce Management For For 2.7 Elect Director Stephen V. Scott Management For For 2.8 Elect Director David S. Smith Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Shareholder Rights Plan Management For Against 5 Advisory Vote on Executive Compensation Approach Management For For NEWCREST MINING LTD. Meeting Date:NOV 08, 2016 Record Date:NOV 06, 2016 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Peter Hay as Director Management For For 2b Elect Philip Aiken as Director Management For For 2c Elect Rick Lee as Director Management For For 2d Elect John Spark as Director Management For For 2e Elect Vickki McFadden as Director Management For For 3a Approve the Grant of Performance Rights to Sandeep Biswas Management For For 3b Approve the Grant of Performance Rights to Gerard Bond Management For For 4 Approve the Remuneration Report Management For For NEWMONT MINING CORPORATION Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director Bruce R. Brook Management For For 1.3 Elect Director J. Kofi Bucknor Management For For 1.4 Elect Director Vincent A. Calarco Management For For 1.5 Elect Director Joseph A. Carrabba Management For For 1.6 Elect Director Noreen Doyle Management For For 1.7 Elect Director Gary J. Goldberg Management For For 1.8 Elect Director Veronica M. Hagen Management For For 1.9 Elect Director Jane Nelson Management For For 1.10 Elect Director Julio M. Quintana Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Human Rights Risk Assessment Process Shareholder Against Against NORTHAM PLATINUM LTD Meeting Date:NOV 09, 2016 Record Date:NOV 04, 2016 Meeting Type:ANNUAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2016 Management For For 2.1 Re-elect Carnegie Chabedi as Director Management For For 2.2 Re-elect Lazarus Zim as Director Management For For 2.3 Elect Hester Hickey as Director Management For For 2.4 Elect Temba Mvusi as Director Management For For 3 Reappoint Ernst & Young Inc as Auditors of the Company with Michael Herbst as the Designated Registered Auditor Management For Against 4.1 Re-elect Ralph Havenstein as Member of Audit and Risk Committee Management For For 4.2 Elect Hester Hickey as Member of Audit and Risk Committee Management For For 4.3 Re-elect Emily Kgosi as Member of Audit and Risk Committee Management For For 5 Approve Remuneration Policy Management For For 6 Amend Share Incentive Plan Management For Against 1 Amend Memorandum of Incorporation Re: Clause 16.3 Management For For 2 Amend Memorandum of Incorporation Re: Clause 45 Management For For 3 Approve Remuneration of Non-Executive Directors Management For For 4 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For 5 Authorise Repurchase of Issued Share Capital Management For For OCEANAGOLD CORPORATION Meeting Date:JUN 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:OGC Security ID:675222103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Askew Management For For 1.2 Elect Director Jose P. Leviste, Jr. Management For For 1.3 Elect Director Geoff W. Raby Management For For 1.4 Elect Director Michael F. Wilkes Management For For 1.5 Elect Director William H. Myckatyn Management For For 1.6 Elect Director Paul B. Sweeney Management For For 1.7 Elect Director Diane R. Garrett Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ORLA MINING LTD. Meeting Date:JUN 19, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:OLA Security ID:68634K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Marc Prefontaine Management For For 2.2 Elect Director Hans Smit Management For For 2.3 Elect Director Richard Hall Management For For 2.4 Elect Director Jean Robitaille Management For For 2.5 Elect Director Charles A. Jeannes Management For For 2.6 Elect Director George Albino Management For For 2.7 Elect Director Tim Haldane Management For For 3 Approve Davidson & Company LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Allow Board to Appoint Additional Directors Up to a Maximum of One Third of the Number of Directors Elected at the Previous Meeting Management For For PERSEUS MINING LIMITED Meeting Date:NOV 25, 2016 Record Date:NOV 23, 2016 Meeting Type:ANNUAL Ticker:PRU Security ID:Q74174105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Colin Carson as Director Management For For 3 Elect Michael Bohm as Director Management For For 4 Elect John McGloin as Director Management For For 5 Elect Alexander Davidson as Director Management For For 6 Approve the Grant of Performance Rights to Jeffrey Quartermaine Management For For 7 Approve the Grant of Performance Rights to Colin Carson Management For For 8 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 9 Ratify the Past Issuance of Shares Management For For PERSHIMCO RESOURCES INC. Meeting Date:NOV 30, 2016 Record Date:OCT 21, 2016 Meeting Type:SPECIAL Ticker:PRO Security ID:76126F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amalgamation with Orla Mining Ltd. Management For For 2 Approve Stock Option Plan Management For For PLATINUM GROUP METALS LTD. Meeting Date:FEB 23, 2017 Record Date:JAN 03, 2017 Meeting Type:ANNUAL Ticker:PTM Security ID:72765Q601 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Michael Jones Management For For 1.2 Elect Director Frank R. Hallam Management For For 1.3 Elect Director Iain D.C. McLean Management For For 1.4 Elect Director Eric H. Carlson Management For For 1.5 Elect Director Barry W. Smee Management For For 1.6 Elect Director Timothy D. Marlow Management For For 1.7 Elect Director Diana J. Walters Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Share Compensation Plan Management For For PRETIUM RESOURCES INC. Meeting Date:MAY 12, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:PVG Security ID:74139C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Robert A. Quartermain Management For For 2.2 Elect Director C. Noel Dunn Management For For 2.3 Elect Director Joseph J. Ovsenek Management For For 2.4 Elect Director George Paspalas Management For For 2.5 Elect Director Peter Birkey Management For For 2.6 Elect Director Shaoyang Shen Management For For 2.7 Elect Director Nicole Adshead-Bell Management For For 2.8 Elect Director David Smith Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PRIMERO MINING CORP. Meeting Date:JUN 13, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David R. Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Patricia A. Fortier Management For For 1.6 Elect Director Robert A. Quartermain Management For For 1.7 Elect Director Michael Riley Management For For 1.8 Elect Director Brad Marchant Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against PRIMERO MINING CORP. Meeting Date:JUN 13, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David R. Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Patricia A. Fortier Management For For 1.6 Elect Director Robert A. Quartermain Management For For 1.7 Elect Director Michael Riley Management For For 1.8 Elect Director Brad Marchant Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against RANDGOLD RESOURCES LTD Meeting Date:MAY 02, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Safiatou Ba-N'Daw as Director Management For For 6 Re-elect Mark Bristow as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Jamil Kassum as Director Management For For 9 Elect Olivia Kirtley as Director Management For For 10 Re-elect Jeanine Mabunda Lioko as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Graham Shuttleworth as Director Management For For 13 Reappoint BDO LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 17 Approve Award of Ordinary Shares to the Senior Independent Director Management For For 18 Approve Award of Ordinary Shares to the Chairman Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares and American Depositary Shares Management For For RED 5 LTD. Meeting Date:NOV 22, 2016 Record Date:NOV 20, 2016 Meeting Type:ANNUAL Ticker:RED Security ID:Q80507256 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Kevin Dundo as Director Management For For 2 Approve the Remuneration Report Management For For 3 Approve the Grant of Service and Deferred Rights to Mark Williams, Managing Director of the Company Management For For 4 Approve the Non-Executive Directors Share Plan Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:APR 12, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2016 Management For For 2 Re-elect Mark Moffett as Director Management For For 3 Re-elect Thoko Mokgosi-Mwantembe as Director Management For For 4 Re-elect Louisa Stephens as Director Management For For 5 Re-elect David Wilson as Director Management For For 6 Reappoint PricewaterhouseCoopers as Auditors of the Company and Appoint Dion Shango as the Designated Auditor Management For For 7 Re-elect Linda de Beer as Chairman of the Audit and Risk Committee Management For For 8 Re-elect Robin Mills as Member of the Audit and Risk Committee Management For For 9 Re-elect Mark Moffett as Member of the Audit and Risk Committee Management For For 10 Re-elect Louisa Stephens as Member of the Audit and Risk Committee Management For For 11 Place Authorised but Unissued Shares under Control of Directors Management For For 12 Authorise Board to Issue Shares for Cash Management For For 13 Approve Remuneration Policy Management For For 14 Authorise Repurchase of Issued Share Capital Management For For 15 Amend Memorandum of Incorporation Management For For 16 Approve Non-executive Directors' Fees Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:MAY 08, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Specific Issue of Shares for the Purpose of the Conversion of the Convertible Bonds Management For For RTG MINING INC. Meeting Date:MAY 18, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:RTG Security ID:G7707W152 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint BDO Audit (WA) Pty Ltd as Auditor of the Company and Authorize Board to Fix Their Remuneration Management For For 2 Fix the Number of Directors at Five Management For For 3.1 Elect Michael Carrick as Director Management For For 3.2 Elect Justine Magee as Director Management For For 3.3 Elect Robert Scott as Director Management For For 3.4 Elect David Cruse as Director Management For For 3.5 Elect Phillip Lockyer as Director Management For For 4 Ratify the Past Issuance of 20.14 Million Shares to Sophisticated and Professional Investors Management For For RTG MINING INC. Meeting Date:MAY 18, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:RTG Security ID:G7707W178 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint BDO Audit (WA) Pty Ltd as Auditor of the Company and Authorize Board to Fix Their Remuneration Management For For 2 Fix the Number of Directors at Five Management For For 3.1 Elect Michael Carrick as Director Management For For 3.2 Elect Justine Magee as Director Management For For 3.3 Elect Robert Scott as Director Management For For 3.4 Elect David Cruse as Director Management For For 3.5 Elect Phillip Lockyer as Director Management For For 4 Ratify the Past Issuance of 20.14 Million Shares to Sophisticated and Professional Investors Management For For RUBICON MINERALS CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:RMX Security ID:780911509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian Kemp Management For For 1.2 Elect Director Daniel Burns Management For For 1.3 Elect Director Peter Jones Management For For 1.4 Elect Director George Ogilvie Management For For 1.5 Elect Director David Palmer Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Amend Stock Option Plan Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 28, 2016 Record Date:NOV 26, 2016 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Maree Arnason as Director Management For For 3 Elect Robert Scott as Director Management For For 4 Elect Paul Hallam as Director Management For For 5 Approve the Grant of Performance Rights to Karl M. Simich, Managing Director and Chief Executive Officer of the Company Management For For SEMAFO INC. Meeting Date:MAY 04, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:SMF Security ID:816922108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terence F. Bowles Management For For 1.2 Elect Director Benoit Desormeaux Management For For 1.3 Elect Director Flore Konan Management For For 1.4 Elect Director Jean Lamarre Management For For 1.5 Elect Director John LeBoutillier Management For For 1.6 Elect Director Gilles Masson Management For For 1.7 Elect Director Lawrence McBrearty Management For For 1.8 Elect Director Tertius Zongo Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Shareholder Rights Plan Management For For 4 Approve Advance Notice Requirement Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ST BARBARA LTD. Meeting Date:NOV 30, 2016 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q173 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect David Moroney as Director Management For For 3 Appoint PricewaterhouseCoopers as Auditor of the Company Management For For 4 Approve the Grant of Performance Rights to Robert (Bob) Vassie, Managing Director and Chief Executive Officer of the Company Management For For ST. AUGUSTINE GOLD AND COPPER LIMITED Meeting Date:JUN 30, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:SAU Security ID:787423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yolanda L. Coronel-Armenta Management For For 1.2 Elect Director Patrick V. Caoile Management For For 1.3 Elect Director Manuel Paolo A. Villar Management For For 1.4 Elect Director Johnny C. Felizardo Management For For 1.5 Elect Director Eugene T. Mateo Management For For 2 Approve Davidson & Company LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ST. AUGUSTINE GOLD AND COPPER LIMITED Meeting Date:JUN 30, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:SAU Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yolanda L. Coronel-Armenta Management For For 1.2 Elect Director Patrick V. Caoile Management For For 1.3 Elect Director Manuel Paolo A. Villar Management For For 1.4 Elect Director Johnny C. Felizardo Management For For 1.5 Elect Director Eugene T. Mateo Management For For 2 Approve Davidson & Company LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For STORNOWAY DIAMOND CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SWY Security ID:86222Q806 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick Godin Management For For 1.2 Elect Director Hume Kyle Management For For 1.3 Elect Director John LeBoutillier Management For For 1.4 Elect Director Matthew Manson Management For For 1.5 Elect Director Gaston Morin Management For For 1.6 Elect Director Peter B. Nixon Management For For 1.7 Elect Director Ebe Scherkus Management For For 1.8 Elect Director Douglas B. Silver Management For For 1.9 Elect Director Marie-Anne Tawil Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Deferred Share Unit Plan Management For For 4 Approve Performance Share Unit Plan Management For Against 5 Approve Employee Share Purchase Plan Management For For TAHOE RESOURCES INC. Meeting Date:MAY 03, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Kevin McArthur Management For For 1.2 Elect Director Ronald W. Clayton Management For For 1.3 Elect Director Tanya M. Jakusconek Management For For 1.4 Elect Director Charles A. Jeannes Management For For 1.5 Elect Director Drago G. Kisic Management For For 1.6 Elect Director Alan C. Moon Management For For 1.7 Elect Director A. Dan Rovig Management For For 1.8 Elect Director Paul B. Sweeney Management For For 1.9 Elect Director James S. Voorhees Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TERANGA GOLD CORPORATION Meeting Date:MAY 02, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TGZ Security ID:880797105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Jendayi E. Frazer Management For For 1.5 Elect Director Edward Goldenberg Management For For 1.6 Elect Director David J. Mimran Management For For 1.7 Elect Director Alan R. Thomas Management For For 1.8 Elect Director Frank D. Wheatley Management For For 1.9 Elect Director William J. Biggar Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Approve Stock Consolidation Management For For TERANGA GOLD CORPORATION Meeting Date:MAY 02, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TGZ Security ID:C8844A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Jendayi E. Frazer Management For For 1.5 Elect Director Edward Goldenberg Management For For 1.6 Elect Director David J. Mimran Management For For 1.7 Elect Director Alan R. Thomas Management For For 1.8 Elect Director Frank D. Wheatley Management For For 1.9 Elect Director William J. Biggar Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Approve Stock Consolidation Management For For TMAC RESOURCES INC. Meeting Date:JUN 20, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TMR Security ID:872577101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Adams Management For For 1.2 Elect Director Leona Aglukkaq Management For For 1.3 Elect Director Joao P. S. Carrelo Management For For 1.4 Elect Director Franklin L. Davis Management For For 1.5 Elect Director E. Randall Engel Management For For 1.6 Elect Director David R. Faley Management For For 1.7 Elect Director Catharine E. G. Farrow Management For For 1.8 Elect Director John W. Lydall Management For For 1.9 Elect Director A. Terrance MacGibbon Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve New Incentive Plan Management For Against TOREX GOLD RESOURCES INC. Meeting Date:JUN 21, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:891054603 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Terrance MacGibbon Management For For 1.2 Elect Director Andrew Adams Management For For 1.3 Elect Director James Crombie Management For For 1.4 Elect Director Frank Davis Management For For 1.5 Elect Director David Fennell Management For For 1.6 Elect Director Michael Murphy Management For For 1.7 Elect Director William M. Shaver Management For For 1.8 Elect Director Elizabeth A. Wademan Management For For 1.9 Elect Director Fred Stanford Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 21, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:ADPV38604 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Terrance MacGibbon Management For For 1.2 Elect Director Andrew Adams Management For For 1.3 Elect Director James Crombie Management For For 1.4 Elect Director Frank Davis Management For For 1.5 Elect Director David Fennell Management For For 1.6 Elect Director Michael Murphy Management For For 1.7 Elect Director William M. Shaver Management For For 1.8 Elect Director Elizabeth A. Wademan Management For For 1.9 Elect Director Fred Stanford Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Gold and Precious Metals Fund By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
